Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Office Action
This Office action replaces the previous Office action mailed on March 17, 2022 which is hereby withdrawn. This Office action is issued to remedy a 112(b) issue for new claim 34, which was missed in the previous Office action. Other documents already mailed remain the same and will not be included.

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on March 3, 2022. Claims 1, 3, 4, 8-14 and 16-35 are pending and currently examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(New Rejection – Necessitated by Amendment) Claims 19 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 19 specifies that the extension product of claim 1 comprises three or more copies of the RNA molecule.
Claim 1(iii) specifies amplifying the circular oligonucleotide by extending an amplification primer hybridized to the circular oligonucleotide with a strand-displacing polymerase, wherein the amplification primer extension generates an extension product comprising multiple complements of the circular oligonucleotide. According to this limitation, the extension product does not appear to comprising a “copy” of the target RNA molecule. Therefore, it is not clear what the metes and bound of claim 19 are.
To facilitate examination, claim 19 is interpreted as if it required that the extension product comprises three or more copies of the region containing the first and second complementary regions and the region in between from the target RNA molecule.
Claim 34 recites “[T]he method of claim 29, wherein the polypeptide is an RNA molecule.” It is noted that claim 29 does not recite a method. Therefore, claim 34 lack antecedent basis. 
To facilitate examination, claim 34 is considered as if it recited “[T]he polynucleotide of claim 29……”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(Previous Rejection – Withdrawn) Claims 1-3, 8, 10-15, 18-24 and 29-30 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mignardi et al. (Genome Medicine 2014, 6:31).
(Previous Rejection – Withdrawn) Claims 1-8, 10-15, 18-24 and 29-30 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson et al. (US 2020/0224244 A1, published Jul. 16, 2020; PCT filed Oct. 5, 2018).
The above rejections are withdrawn in view of the amendment filed on March 3, 2022.
(New Rejection – Necessitated by Amendment) Claims 1, 3, 4, 8, 10-14, 16-19 and 29-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2004/0137484 A1, published Jul. 15, 2004. Submitted in IDS filed on Feb. 7, 2022).
Base claim 1 is amended to require that the target molecules to be hybridized by the oligonucleotide primer be RNA molecules and that the region between the first and second complementary regions on the target RNA molecule is about 10 to about 150 nucleotides. Base claim 29 is amended to require that the region between the first and second complementary regions on the target RNA molecule is about 10 to about 150 nucleotides. 
Zhang teaches an invention relating to assays for the rapid, automated detection of infectious pathogenic agents and normal and abnormal genes. The invention further 
Fig. 16 of Zhang shows a schematic diagram of amplification of a circularized probe by primer-extension/displacement and PCR. Fig. 27 depicts a ramification-extension amplification method (RAM) assay where target sequences of increased lengths are amplified. See e.g. [0041] and [0050]. Fig. 27 of Zhang is shown below:

    PNG
    media_image1.png
    588
    996
    media_image1.png
    Greyscale

Zhang teaches that the techniques described therein may be used for detection of specific genes or markers at the single cell level using a gel matrix or slide format. “In situ amplification and detection of nucleic acid sequences in single cells may be carried out using cells embedded in a semi-solid gel matrix. Such methods can be used to detect a mutation in a single cell, such as a tumor cell, or to detect chromosomal abnormalities in single cells such as embryo cells.” See e.g. [0015]. 
Zhang teaches that “[T]he method also allows the direct detection of RNA by probe amplification without the need for DNA template production. The amplification probes, which in the method may be covalently joined end to end, form a contiguous ligated amplification sequence. The assembly of the amplifiable DNA by ligation increases specificity, and makes possible the detection of a single mutation in a target. This ligated amplification sequence, rather than the target nucleic acid, is either directly detected or amplified, allowing for substantially the same amplification conditions to be 
Zhang teaches that “[T]he circularized probe can also be amplified and detected by the generation of a large polymer. The polymer is generated through the rolling circle extension of primer 1 along the circularized probe and displacement of downstream sequence. This step produces a single stranded DNA containing multiple units which serves as a template for subsequent PCR, as depicted in FIGS. 9 and 16. As shown therein, primer 2 can bind to the single stranded DNA polymer and extend simultaneously, resulting in displacement of downstream primers by upstream primers. By using both primer-extension/displacement and PCR, more detectable product is produced with the same number of cycles.” See e.g. [0140].
Zhang teaches that “[0167] The probe hybridization, ligation, and amplification may be carried out in a gel matrix such as polyacrylamide or agarose (See, for example, Dubiley S. et al., 1999, Nucleic Acids Research 27:i-iv). The large mutimeric amplicons generated by primer extension amplification and/or subsequent ramification amplification can be visualized with a fluorescent microscope. Because the gel matrix prevents diffusion, any positive signal will appear as distinct "dots". Alternatively, the bound RAM probe can be detected using the hybridization signal amplification method (HSAM).” See e.g. [0167]. 
Zhang teaches that “[T]he single, full length, ligation dependent circularizable probe useful for RAM contains regions at its 3' and 5' termini that are hybridizable to 
Zhang teaches that “[I]n the methods described above RAM amplification is used to amplify the probe. However, modification of the design of the Amp-probe-2 may be used to amplify target sequences. In such instances, the 3' and 5' end of the Amp-probe-2 are separated by the target sequences that are intended to be amplified (FIG. 27). The sequences may range in size from a few nucleotides to several thousand nucleotides. The gap between the 3' end and the 5' end of the probe will be filled using a DNA polymerase which lacks 5'-3' exonuclease and displacement activities. Such polymerases are well known to those skilled in the art and include but are not limited to T4 DNA polymerase and modified polymerases lacking exonuclease activity. If the target nucleic acid is RNA, the gap between the 3' end and the 5' end of the probe will be filled using reverse transcriptase. Following extension, the gap is closed in with

of the single stranded DNA by RAM as described above.” See e.g. [0196].
Regarding claim 4, Zhang teaches in general that target sequences of infectious pathogens may be detected by the disclosed method (see discussions above), and specifically discloses experiments detecting HIV and HCV sequences. See e.g. Examples 2 and 4.
Regarding claims 11 and 12, Zhang teaches “[0153] Sample tissue, e.g. liver, that may be frozen, or formalin-fixed and embedded in paraffin, is sectioned and placed on silane-coated slides. The sections may be washed with xylene and ethanol to remove the paraffin. The sections may then be treated with a proteolytic enzyme, such as trypsin, to increase membrane permeability. The sections may be further treated with RNAase-free DNAase to eliminate cellular DNA.”
Regarding claim 35, Zhang teaches that the method may be performed in microtubes, microchips or micro-well plates. See e.g. [0014].
Accordingly, Zhang teaches each and every aspect of claims 1, 3, 4, 8, 10-14, 16-19 and 29-35.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection – Withdrawn) Claims 3-7, 10, 16-17 and 25-28 were rejected under 35 U.S.C. 103 as being unpatentable over Mignardi et al. (Genome Medicine 2014, 6:31) in view of Nilsson et al. (US 2020/0224244 A1, published Jul. 16, 2020; PCT filed Oct. 5, 2018), as applied above.
(Previous Rejection – Withdrawn) Claims 8-9 and 25-28 were rejected under 35 U.S.C. 103 as being unpatentable over Mignardi et al. (Genome Medicine 2014, 6:31) and/or Nilsson et al. (US 2020/0224244 A1, published Jul. 16, 2020; PCT filed Oct. 5, 2018), as applied above, in view of Church et al. (US 2013/0296535 A1, published Nov. 7, 2013).
The above rejections are withdrawn in view of the amendment filed on March 3, 2022.

(New Rejection – Necessitated by Amendment) Claims 1, 3, 4, 8, 10-14 and 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Mignardi et al. 
Claims 1, 3, 4, 8, 10-14, 16-19 and 29-35 are described above.
Claims 25-28 are directed to a method of sequencing or identifying an agent-mediated nucleic acid sequence, a related cell, or a identifying an agent as a genetically modifying agent, using the method of claim 1.
The specification teaches the term “genetically modifying agent” as following:
[0075] As used herein a "genetically modifying agent" is a substance that alters the genetic sequence of a cell following exposure to the cell, resulting in an agent-mediated nucleic acid sequence. In embodiments, the genetically modifying agent is a small molecule, protein, pathogen (e.g., virus or bacterium), toxin, oligonucleotide, or antigen. In embodiments, the genetically modifying agent is a virus (e.g., influenza) and the agent-mediated nucleic acid sequence is the nucleic acid sequence that develops within a T-cell upon cellular exposure and contact with the virus. In embodiments, the genetically modifying agent modulates the expression of a nucleic acid sequence in a cell relative to a control (e.g., the absence of the genetically modifying agent).
Relevance of Mignardi and Nilsson is set forth in the withdrawn 102 rejections above (see Office action mailed on Dec. 3, 2021). However, Mignardi is silent on using RNA molecules directly as targets for hybridization by the padlock primers to produce templates for rolling circle amplification (it teaches using cDNA derived from target RNA for hybridization, extension and ligation by the padlock primers to product circular 
Relevance of Zhang is described in the 102 rejection above. Specifically, Zhang teaches that the target molecule of the in-situ sequence detection assay by rolling circle amplification can be RNA, and that the gap between the two hybridizing regions on the target RNA molecule can include about 10 to 150 nucleotides.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Mignardi, Nilsson and Zhang to arrive at the invention as claimed. E.g., one would have been motivated to omit the step of cDNA generation from the target RNA molecules, based on teachings of Nilsson and Zhang, to simplify the assay process. 
Regarding claims 16-17, Mignardi teaches that the padlock oligonucleotide probe may be about 70 nts in length and encircle a target sequence of about 4 to 6 nts on the target nucleic acids, which adds up to about 74 to 76 nts and is the size of an RCA product. See discussion in the 102 rejection in the previous Office action.

(New Rejection – Necessitated by Amendment) Claims 8-9 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mignardi et al. (Genome Medicine 2014, 6:31), Nilsson et al. (US 2020/0224244 A1, published Jul. 16, 2020; PCT filed Oct. 5, 2018), and Zhang et al. (US 2004/0137484 A1, published Jul. 15, 2004. Submitted in IDS filed on Feb. 7, 2022), as described above, and in view of Church et al. (US 2013/0296535 A1, published Nov. 7, 2013).

Claims 25-28 and related scope are described above. They also encompass detection of expression changes on immune cells called by a virus infection, including T cell expression changes. 
Relevance of Mignardi, Nilsson and Zhang is set forth above. However, they are silent on detection of expressions in immune cells, such as recombination of VDJ regions in B- and T-cells caused by exposure to antigens (e.g. virus infections).
Church teaches that characterizing the diversity and dynamics of the immune repertoire or "VDJ-ome" has significant implications in understanding the immune system, particularly in the context of personalized diagnostics and therapeutic discovery. Accordingly, the disclosed invention is directed in part to methods and compositions that enable personalized clinical diagnostics and therapeutics utilizing the unique nucleic acid sequence information contained in an individual immune system. Toward this goal, high-throughput, high-resolution methods and compositions for profiling the antibody repertoire of a single individual are provided. For example, embodiments of the present invention include the use of high-throughput sequencing technology to dynamically track the nature and extent of antibodies produced by an individual as a result of an immune reaction, to clone full antibodies of paired light and heavy chains from millions of single cells in parallel, and to select for high-affinity antibodies against multiple antigens in a single reaction. See [0005].

Accordingly, Church teaches the concept and practice of sequencing determination of VDJ sequences in immune cells in individuals (in response to various internal or external stimulations) and teaches that various known method can be used, including rolling circle amplification (RCA) readout, ligated padlock probes and fluorescent in situ sequencing (FISSEQ), which are reminiscent of the methods taught in Mignardi and Nilsson.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to apply a method suggested by the combined teachings of Mignardi, Nilsson and Zhang to the nucleic acid molecules comprising VDJ sequences taught in Church for sequencing determination. There is reasonable expectation of success based on teachings of Church that a big variety of different sequencing methods can be 

Response to Applicant’s Arguments
Applicant’s arguments filed on March 3, 2022 have been fully considered and are moot in view of withdrawal of the related rejections.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648